Citation Nr: 0906218	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a degenerative joint 
disease of the right knee, status post right medial 
menisectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions dated in October 2004 
and September 2008 from the Department of Veterans' Appeals 
(VA) Regional Office (RO) in Louisville, Kentucky.

The case was remanded by the Board in July 2008 for further 
development.  That development having taken place, the RO 
readjudicated the claim in a September 2008 rating decision 
and increased the Veteran's disability rating for the 
disability on appeal to 30 percent from the date of the 
original claim for an increased rating in July 2004.  Since 
the increase does not constitute a full grant of the benefit 
sought, as it is assumed that the Veteran seeks the highest 
disability rating, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee 
disability was productive of no ankylosis, range of motion 
was limited from 0 to 40 degrees at the worst and on 
repetition, he had symptoms of instability and showed 
degenerative changes on x-ray but no findings of a nonunion 
of the tibia and fibula despite sometimes using a knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee, status post right medial menisectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5256, 5257, 5261, 5262 
(2008).

2.  The criteria for the assignment of an additional separate 
10 percent rating for traumatic arthritis of the right knee, 
status post right medial menisectomy, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a DCs 5003, 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2004  does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim in the July 
2008 letter.  The notice timing deficiency was cured by the 
issuance of a rating decision and supplemental statement of 
the case in September 2008.  The essential fairness of the 
adjudication has not been affected and any presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and private 
treatment records.  The Veteran underwent 2 VA examinations 
to determine the severity of his right knee disability.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3. 

Here, the Veteran is currently rated as 30 percent disabled 
for a right knee disability under 38 C.F.R. § 4.71a DC 5257.  
DC 5257 is for other impairment of the knee resulting in 
recurrent subluxation or lateral instability.

For an increased rating based on the disability of the right 
knee, the evidence must show any of the following:

?	Ankylosis in flexion from 10 to 20 degrees (40 percent 
Kentucky


THE ISSUE

Entitlement to an increased rating for a degenerative joint 
disease of the right knee, status post right medial 
menisectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions dated in October 2004 
and September 2008 from the Department of Veterans' Appeals 
(VA) Regional Office (RO) in Louisville, Kentucky.

The case was remanded by the Board in July 2008 for further 
development.  That development having taken place, the RO 
readjudicated the claim in a September 2008 rating decision 
and increased the Veteran's disability rating for the 
disability on appeal to 30 percent from the date of the 
original claim for an increased rating in July 2004.  Since 
the increase does not constitute a full grant of the benefit 
sought, as it is assumed that the Veteran seeks the highest 
disability rating, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee 
disability was productive of no ankylosis, range of motion 
was limited from 0 to 40 degrees at the worst and on 
repetition, he had symptoms of instability and showed 
degenerative changes on x-ray but no findings of a nonunion 
of the tibia and fibula despite sometimes using a knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee, status post right medial menisectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5256, 5257, 5261, 5262 
(2008).

2.  The criteria for the assignment of an additional separate 
10 percent rating for traumatic arthritis of the right knee, 
status post right medial menisectomy, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a DCs 5003, 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2004  does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim in the July 
2008 letter.  The notice timing deficiency was cured by the 
issuance of a rating decision and supplemental statement of 
the case in September 2008.  The essential fairness of the 
adjudication has not been affected and any presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and private 
treatment records.  The Veteran underwent 2 VA examinations 
to determine the severity of his right knee disability.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3. 

Here, the Veteran is currently rated as 30 percent disabled 
for a right knee disability under 38 C.F.R. § 4.71a DC 5257.  
DC 5257 is for other impairment of the knee resulting in 
recurrent subluxation or lateral instability.

For an increased rating based on the disability of the right 
knee, the evidence must show any of the following:

?	Ankylosis in flexion from 10 to 20 degrees (40 percent 
under DC 5256);
?	Limitation of flexion to 30 degrees (40 percent under DC 
5261); or,
?	Nonunion of the tibia and fibula with loose motion and 
requiring a brace (40 percent under DC 5262).

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

In addition to the above-mentioned means of obtaining an 
increased rating for the knee disability, an additional 
separate rating is also for consideration.  VA General 
Counsel, in a precedential opinion (VAOPGCPREC 23-97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the Veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  In addition, the 
General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a Veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The evidence regarding the severity of the Veteran's right 
knee disability during the period on appeal includes two VA 
examination reports and private medical records.

The private medical records dated in June 2004 and September 
2005 indicate ongoing treatment for a right knee disability.  
At the June 2004 treatment session, the Veteran was noted to 
have full extension of the right knee with no instability.  
X-rays taken showed the right knee to have medial compartment 
arthritis.  The September 2005 note indicates a 
recommendation to see an orthopedic surgeon for a total knee 
arthroscopy because of a significant amount of discomfort.

The first VA examination was conducted in September 2004.  At 
that time, the Veteran reported having constant pain and at 
times using a knee brace.  No instability was noted on the 
physical examination.  Range of motion was measured from 0 to 
122 degrees with pain throughout.  The Veteran was diagnosed 
as having degenerative joint disease and x-rays taken showed 
degenerative changes especially in the medial compartment.

The second VA examination was conducted in September 2008.  
At that time, the Veteran was noted to have symptoms of 
giving way, a valgus deformity, instability, dislocation, and 
subluxation.  All were noted to be severe and to limit his 
activities.  The range of motion of the right knee was noted 
to be from 0 to 45 degrees with pain at 30 to 45 degrees.  
Additional limitation on repetition limited the range of 
motion of the right knee to 40 degrees.

Here, the Veteran had no symptoms of ankylosis from 10 to 20 
degrees or at any time during the period on appeal.  Rather, 
his range of motion was limited to 0 to 40 degrees at the 
worst and on repetition.  X-rays revealed degenerative 
changes but did not show nonunion of the tibia and fibula.  
Despite the Veteran's noting having to wear a brace at times 
to account for instability, he was not shown to require the 
brace.  As a result of the foregoing, an increased rating for 
the right knee is not warranted here.

However, a separate additional rating is for application.  
The Veteran has been shown to have both arthritis and 
instability of the right knee.  He is already rated under DC 
5257 and has limitation of motion of the right knee which at 
least meets the criteria for a zero-percent rating under DC 
5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) and arthritis is 
also shown on X-ray findings with complaints of painful 
motion.  Therefore, an additional 10 percent rating, but no 
more, is warranted under DC 5003-5010 for traumatic arthritis 
of the right knee, in addition to the already rated 
instability under DC 5257.  See VAOPGCPREC 23-97.

With regard to the claim for increased rating, the Board has 
considered the Veteran's statements regarding his service-
connected disabilities on appeal.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While this disability may well 
have interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). 



In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for a degenerative joint disease of the 
right knee, status post right medial menisectomy, currently 
evaluated as 30 percent disabling, is denied.

An additional separate 10 percent rating for traumatic 
arthritis of the right knee, status post right medial 
menisectomy, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


